                Case 2:21-cv-00312-TSZ Document 82 Filed 06/09/21 Page 1 of 1




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7     REX - REAL ESTATE EXCHANGE
       INC,
 8
                              Plaintiff,
                                                        C21-312 TSZ
 9
           v.
                                                        MINUTE ORDER
10
       ZILLOW INC., et al.,
11
                              Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)    The Court finds this case is appropriate for mediation under Local Civil
   Rule 39.1. The parties are directed to conduct mediation upon completion of discovery
15 as hereinafter provided.

16        (2)     A settlement conference pursuant to Local Civil Rule 39.1(c)(2) must be
   completed by July 5, 2022. Mediation shall be completed no later than August 4, 2022,
17 and a letter of compliance shall be filed with the Court no later than August 11, 2022.
            (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18
     record.
19          Dated this 9th day of June, 2021.
20
                                                       William M. McCool
21                                                     Clerk

22                                                     s/Gail Glass
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
